DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9, drawn to a method for introducing foreign nucleic acids into cells, classified in C02B 9/00.
II. Claims 10-15, drawn to a method for causing transduction of cells, classified in C01B 13/11.
III. Claims 16-23, drawn to a method for causing transfection of cells, classified in C12M35/04.
IV. Claims 24, drawn to cells produced by the method of claim 1, classified in C12M13/00.
V. Claims 25, drawn to cells produced by the method of claim 10, classified in C12M13/00.
VI. Claims 26, drawn to cells produced by the method of claim, classified in C12M13/00.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related Methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and III are directed to related Methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions II and III are directed to related Methods. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different mode of operation, function, or effect.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions I and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case product as claimed can be made by another and materially different process.
Inventions II and V are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case product as claimed can be made by another and materially different process.
Inventions III and IV are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case product as claimed can be made by another and materially different process.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Search of the different invention and/or search classes would result in a serious burden on the examiner. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Brendan Kennedy on 6/12/2022 a provisional election was made without traverse to prosecute the invention of Group II, claims 10-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-9 and 16-26 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Luo CN 100417936 C.
 With respect to claims 10-12 and 14-15, the Lou reference discloses in the English translation 10 a method for causing transduction of cells/electrophoretic force refers to solid molecule (particle or molecule) in a travelling wave in the electric field and the force, comprising: The invention can be used in the sound field at different frequencies, for example, from several kHz to several hundred MHz created with a piezoelectric transducer. 
An applied alternating signal to the piezoelectric transducer, the vibration generated on the converter is coupled to the liquid in the reaction tank, the reaction tank is in generating sound wave. of this sound wave possible with travelling wave and standing wave component. particles (micro-devices, micro-devices-solid molecular complex or micro-devices-combination-body molecular complex) can be operated in the DC electric field. DC electric field can be a charged particle applying electrostatic force. relative to the electrostatic force and the particle number of the charges and polarity, but also field and electric field intensity and direction. particles with a positive charge under the effect of negative potential, it will move to the electrode direction; with negatively charged particles will be under the action of a positive potential, moving in the electrode direction. The viral vector includes human DNA and RNA and human genome and genome group 107 and viruses and the cells include human cells.
placing the cells and a viral vector comprising nucleic acids in an acoustophoretic device comprising: an acoustic chamber in which the cells and the viral vector are placed; and an ultrasonic transducer including a piezoelectric material that can be driven to create an acoustic standing wave in the acoustic chamber; and driving the ultrasonic transducer to create the multi-dimensional acoustic standing wave; wherein the cells and the viral vector are co-located by the acoustic standing wave to permit transduction of the cells.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Lou as applied above to claim 10.
With respect to claim 13, the Lou reference does not disclose the acoustophoretic device further comprises a recirculation loop coupled to the acoustic chamber; and one or more of the cells or the nucleic acids are recirculated through the acoustic chamber.
However, one of ordinary skill in the art would recognize that recirculation or series devise would result in the media undergoing addition treatment would increase product reliability and increase treatment delivered to the media. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the Lou reference and use a recirculation loop, since it would yield the expected result of delivering increased treatment by delivering another dose of the initial treatment as recycle loops are known to do.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON J ALLEN whose telephone number is (571)270-3164. The examiner can normally be reached M-F 6 am till 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 5712721447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMERON J ALLEN/               Examiner, Art Unit 1774